Judgment reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event. In our opinion, the preponderance of the credible evidence shows that the plaintiffs’ intestate was a trespasser within the private railroad yard of the defendant when he was struck by a trolley car and killed, and that the verdict of the jury to the contrary and the finding of negligence on the part of the motorman are against the weight of the evidence. Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.